Citation Nr: 9907783	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for leukemia, claimed as 
chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1941 to 
December 1945.


REMAND

Although efforts have been made by the Department of Veterans 
Affairs (VA) to obtain the veteran's complete service 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.   The Board of 
Veterans' Appeals (Board) realizes in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The veteran contends service connection is warranted for 
leukemia resulting from exposure to bomb radiation in 
Hiroshima, Japan, during World War II.  In support of his 
claim, the veteran has submitted a detailed history of his 
military service during World War II, including pictures 
taken while in Hiroshima, Japan, as well as a copy of his 
orders dated in November 1945 to return to the United States.  
In his notice of disagreement, the veteran also submitted the 
names of four other servicemen who served in his unit.  

The veteran filed a claim in October 1997, wherein he 
reported his claim was based on chronic lymphocytic leukemia 
and exposure to radiation in Hiroshima, Japan.  A private 
radiology report dated in June 1997 reflects a clinical 
history of "follow up leukemia." 

In a letter to NPRC dated in December 1997, the regional 
office (RO) requested information to verify the veteran's 
presence in Hiroshima, Japan, and supplied the veteran's rank 
and unit information.  In a response dated in March 1998, the 
NPRC requested the dates the veteran was in Japan and the 
unit and location when processed out in order to search 
morning reports for verification.  The claims folder reflects 
no response from the RO to the NPRC's request.  

It would appear that if the veteran has chronic lymphocytic 
leukemia, his claim is not well grounded because of the 
absence of a nexus to service and because that specific form 
of leukemia is not a radiogenic disease.  The record, 
however, leaves open the possibility that the veteran may 
have a form of leukemia other than chronic lymphocytic 
leukemia.  In light of the above, it is the opinion of the 
Board that the veteran should be notified pursuant to 
38 U.S.C.A. § 5103(a) that his claim is incomplete.  See 
Beausoleil v. Brown,  8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
inform him of the need to submit 
competent medical information which would 
tend to show that he has a form of 
leukemia other than chronic lymphocytic 
leukemia. 

2.  Upon receipt of the veteran's 
response and any development deemed 
appropriate as a result of such response, 
the RO should readjudicate the issue on 
appeal.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


